1
2
3
4
5
6
7
8                    UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
9
10
11   Brian Whitaker,                Case 2:19-CV-02986-JAK-JC
12            Plaintiff,            JUDGMENT
13     v.                           JS-6
14   Marina Arabajyan;
     and Does 1-10,
15
              Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
1          Plaintiff’s Motion for Default Judgment was granted in part.
2    Therefore, it is hereby ordered, adjudged, and decreed as follows:
3          1. Judgment is entered in favor of Plaintiff Brian Whitaker and
4             against Defendant Marina Arabajyan.
5          2. Plaintiff shall recover $3470 in attorney’s fees and costs.
6          3. Defendant Marina Arabajyan shall provide an accessible sales
7             counter at the property located at 14445 #1/4 Ventura Blvd.,
8             Sherman Oaks, California, in compliance with the Americans with
9             Disabilities Act Accessibility Standards.
10
11   IT IS SO ORDERED.
12
13   Dated: January 30, 2020         __________________________________
14                                   JOHN A. KRONSTADT
                                     UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
